Rejoinder of Claims 
Claims 1-20 are allowable. Claims 4, 5, 9-12, 16-20 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Figs. 5, 11-14, as set forth in the Office action mailed on 10/28/2020, is hereby withdrawn and claim are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s claimed invention in claims 1 and 13 regard  a shift register with output unit, input unit, first signal processor and a second signal processor. Regarding these, Applicant’s claimed invention comprise at least four clock terminals and signals being applied each of the clock terminals. Applicant specifically claims, the first signal both ends of the capacitor with at least one signal supplied to one clock terminal. Examiner could not find these limitations. Following are most relevant prior arts from the searches.
Na et al (PGPUB 2008/0100560 A1) – Na prior art teaches a shift register with capacitors C2 and C3 as part of the unit 217 as shown in Fig. 3. While Na teaches controlling the 217 unit with at least clock signal CK1, Na does not specifically teach how the clock CK1 specifically control the potential difference between both ends of the capacitor C2 or C3. Further, the number of clock signals in Na is limited to two different clock signals.
Kwon et al (PGPUB 2012/0139881 A1) – Kwon prior art is similar to Na, and same discussion can be applied herein.
Lee et al (PGPUB 2016/0035262 A1) – Lee prior art teaches shift register operating using four different clock signals. Further, Lee teaches a capacitor C3 connected to the lower node N1. However, Lee does not specifically teach how the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.